Citation Nr: 1708181	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disability, including low bone density.

4.  Entitlement to an initial disability rating in excess of 30 percent for asthma.

5.  Entitlement to an initial disability rating in excess of 10 percent for thoracic spine degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1989 to May 2011.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, may be part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  Throughout the initial rating period, the Veteran has had full-time employment.  See, e.g., March 2011 VA examination report (noting full-time employment in information management); February 2013 VA examination report (noting that the Veteran works in a sedentary occupation).


FINDINGS OF FACT

1.  During service, the Veteran reported bilateral wrist pain and bilateral hip pain.

2.  The Veteran does not have a current bilateral wrist disability or a right hip disability.

3.  The currently diagnosed left hip osteopenia had its onset during active service.

4.  Throughout the initial rating period from June 1, 2011, the Veteran's asthma was manifested by symptoms of coughing and shortness of breath exacerbated by seasonal allergies, and was effectively treated with daily inhalational bronchodilator therapy with physician visits for asthma less than monthly and asthma attacks less than weekly but at least monthly.  The ratio of FEV-1/FVC was 70 percent.

5.  Throughout the initial rating period from June 1, 2011, the thoracolumbar spine disability was manifested by painful range of motion, forward flexion limited to 70 degrees, combined range of motion limited to 190 degrees, guarding severe enough to result in scoliosis, and no ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral wrist disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a right hip disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left hip osteopenia are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for a rating in excess of 30 percent for asthma have not been met or approximated for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic Code (DC) 6602 (2016).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 20 percent, and no higher, for the thoracic spine disability are met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the February 2011 notice letter sent prior to the initial denial of the service connection claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating appeals for asthma and the thoracic spine disability, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 
112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeals.  VA has requested records identified throughout the appeals process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeals, and the record contains sufficient evidence to make a decision on the appeals.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in March 2011 and August 2013.  The VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  There is neither allegation nor indication of a material change in condition since the August 2013 VA examination.  For these reasons, the Board finds that the medical examination report is adequate for rating purposes, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with left hip osteopenia.  Osteopenia is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As explained below, the Veteran does not have a bilateral wrist disability or a right hip disability for VA compensation purposes.

Service Connection Analysis for Bilateral Wrist Disorder and Right Hip Disorder

The Veteran contends that a bilateral wrist disorder and a right hip disorder had their onset during service.  The Veteran seeks service connection on this basis.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a current bilateral wrist disability or a right hip disability.  During service, the Veteran received treatment for left wrist pain at various times from 1995 to 2001, which was typically attributed by service medical providers to impressions of chronic left wrist sprain (or left wrist sprain), left carpal tunnel syndrome, or a left wrist ganglion cyst.  Also, in 1997, the Veteran complained of accompanying right wrist pain, which was noted to be of uncertain cause.  

At the March 2011 pre-separation (pre-discharge) VA examination, the Veteran reported that she had no wrist pain at that time, took no medicine, and did not wear a wrist brace.  After review of the record and interview and examination of the Veteran, to include x-rays, the March 2011 VA examiner noted that the examinations and x-rays of the wrists and right hip were normal.  The March 2011 VA examination report notes that the Phalen tests were negative for both wrists, which is evidence against finding that the Veteran has carpal tunnel syndrome of either wrist.  See Stedman's Medical Dictionary 526130 (November 2014) (defining the Phalen maneuver as a maneuver in which the wrist is maintained in volar flexion; paresthesia occurring in the distribution of the median nerve within sixty seconds may indicate carpal tunnel syndrome).  

Because the March 2011 VA examiner had adequate facts and data on which to base the assessment that the Veteran had normal wrists and a normal right hip, and the assessment is sufficiently supported by the examination findings, which included negative x-rays for the wrists and right hip and negative Phalen tests for the wrists, the March 2011 VA medical opinion showing no current diagnosis of a bilateral wrist disability or a right hip disability is of significant probative value.  There is no competent medical evidence to the contrary of record.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  See also Sanchez- Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 
1356, 1361-62 (Fed. Cir. 2001).  Because the overall evidence of record in this case shows no current bilateral wrist or right hip diagnosis, the preponderance of the evidence is against the appeal, and service connection for a bilateral wrist disability and a right hip disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Service Connection Analysis for a Left Hip Disability, including Low Bone Density

The Veteran contends that the current left hip disability, diagnosed as left hip osteopenia, had its onset during service.  Osteopenia is defined as decreased calcification or density of bone or reduced bone mass due to inadequate osteoid synthesis.  See Stedman's Medical Dictionary 638360 (November 2014). 

After review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the current left hip disability, which was diagnosed as osteopenia, had its onset during service.  At the March 2011 VA examination performed approximately two months before service retirement, the VA examiner noted that that a DEXA scan performed in June 2010 (i.e., during service) showed osteopenia of the left femoral neck.  See Stedman's Medical Dictionary 235950 (November 2014) (defining bone mineral density (BMD) as measurement of the amount of calcium in bone and noting that BMD methods involve taking dual energy x-rays (DEXA) or CT scans of bones in the spinal column, wrist, arm, or leg).  The March 2011 VA examiner diagnosed osteopenia of the left hip.  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for left hip osteopenia under 38 C.F.R. § 3.303(d) is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The current evidence shows no osteopenia or low bone density other than in the left hip.   

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Asthma

For the entire rating period from June 1, 2011 (i.e., the day after service separation), asthma is rated at 30 percent under 38 C.F.R. § 4.97, DC 6602 for asthma.  Under DC 6602, a 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See 38 C.F.R. § 4.97, DC 6602.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that an initial rating in excess of 30 percent is warranted for the Veteran's asthma for the entire rating period.  At the March 2011 pre-separation VA medical examination, the Veteran reported that she had asthma symptoms (i.e., coughing with shortness of breath) exacerbated by seasonal allergies and used an inhaler daily with good response.  She reported one or two asthma exacerbations per year, and acute asthma attacks less frequent than weekly but at least monthly.  Physician visits for asthma treatment reportedly occurred less frequently than monthly.  Pulmonary function tests (PFTs) demonstrated mild small airways obstruction with no clear change post-bronchodilator and supra-normal diffusion.  The ratio of FEV-1/FVC was 70 percent.  The findings of the March 2011 pre-separation VA medical examination (i.e., FEV-1/FVC of 70 percent, and daily inhalational bronchodilator therapy) are consistent with the criteria for the 30 percent rating and weigh against finding that a higher initial rating is warranted under DC 6602.  In consideration of the foregoing, and because there are no contrary findings in treatment records relevant to the rating period, the Board finds that the weight of the evidence is against finding that an initial rating in excess of 30 percent is warranted under DC 6602 for any period.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating Analysis for Thoracic Spine Disability

For the entire rating period from June 1, 2011, the thoracic spine disability is rated at 10 percent under the criteria found at 38 C.F.R. § 4.71a, DC 5242, for degenerative arthritis of the spine.  Given the diagnosis of IVDS recorded in the August 2013 VA examination report, the Board finds that the back disability is more appropriately rated under DC 5243 for intervertebral disc syndrome (IVDS).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Under the rating schedule, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. 
 § 4.71a, DC 5243.  

Rating Based On Incapacitating Episodes

In regard to the Formula for Rating Intervertebral Disc Syndrome, which is based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

The Board next finds that the evidence weighs against a finding that an initial rating in excess of 10 percent for the thoracic spine disability is warranted based on incapacitating episodes for any period.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243, Note (1).  In this case, the evidence shows no physician-prescribed bed rest due to symptoms of back disability during a 12 month period at any time during the rating period; therefore, the criteria for an initial rating in excess of 10 percent for the thoracic spine disability based on incapacitating episodes have not been met or approximated for any period.  38 C.F.R. §§ 4.3, 4.7. 


Rating Based on the General Rating Formula for Spine Disabilities

In regard to the General Rating Formula for Diseases and Injuries of the Spine as applied to thoracolumbar spine disability, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  See id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be rated separately under an appropriate DC.  Id.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a 20 percent rating for the thoracolumbar spine disability are met for the entire rating period.  Throughout the rating period, the thoracolumbar spine disability was manifested by painful range of motion, forward flexion limited to 70 degrees, combined range of motion limited to 190 degrees, which is consistent with the 10 percent rating criteria; however, although the August 2013 VA examiner checked "No" when asked if the Veteran had muscle spasm or guarding of the thoracolumbar spine, there was evidence of tenderness to palpation demonstrated on examination of the thoracic spine, and x-ray evidence of an scoliosis convex to the left at the examination.  See August 2013 VA examination report.  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the thoracic spine disability picture approximates guarding severe enough to result in an abnormal spinal contour such as scoliosis so that the criteria for a 20 percent rating for the thoracic spine disability are met for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a rating in excess of 
20 percent for the thoracic spine disability have been met or approximated for any period.  Although there is some limitation of forward flexion of the thoracolumbar spine (i.e., forward flexion to 70 degrees), the evidence shows no forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; therefore, the criteria for an initial rating in excess of 
20 percent for the thoracolumbar spine are not met or approximated for any period.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Referral Analysis

The Board has further considered whether the above initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 30 percent schedular rating under DD 6602.  The schedular rating criteria contemplate all symptoms and functional impairment associated with the Veteran's asthma, and provide for a 30 percent rating when the Veteran has FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  The Veteran's asthma is manifested by symptoms of coughing and shortness of breath exacerbated by seasonal allergies, and is effectively treated with daily use of a bronchodilator and required less frequent than weekly but at least monthly, and the FEV-1/FVC ratio is 70 percent.  The schedular rating criteria specifically provide ratings based on pulmonary function test results and frequency and type of treatment.  Comparing the Veteran's disability level and symptomatology of asthma to the rating schedule, and the degree of disability throughout the entire period under consideration is fully contemplated by the rating schedule and the 30 percent schedular rating under DC 6602; therefore, the schedular criteria is not inadequate to rate the disability, and no referral for extraschedular consideration is required.

The Board also does not find any functional impairment or symptoms that are not already encompassed by the 20 percent schedular rating for the back disability under DC 5243.  The schedular rating criteria for spine disabilities provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined range of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of orthopedic disability rating (Deluca) factors such as pain, weakness, flare-ups, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the 20 percent schedular rating under DC 5243 for the back disability contemplates the limited range of motion of the thoracolumbar spine due to pain, weakness, stiffness, fatigability, and flare-ups.  The thoracic spine symptoms and functional limitation are analogous to and approximate guarding severe enough to result in an abnormal spinal contour such as scoliosis.  

The complaints of difficulty with prolonged sitting and increased physical activity are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty bending and limitation in activity), which include consideration of Deluca factors such as pain on movement, weakened movement, stiffness, and fatigability (i.e., sitting limitations).  These symptoms and functional impairment are contemplated in the 20 percent schedular rating under DC 5243.  Therefore, the symptoms and/or manifestations and functional impairment related to the back disability are fully contemplated and adequately compensated by the current 20 percent rating under DC 5243 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the spine disabilities, and referral for consideration of extraschedular rating on the basis of the spine disability is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected 

disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for a bilateral wrist disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for left hip osteopenia is granted.

An initial disability rating in excess of 30 percent for asthma for the entire rating period is denied.

An initial disability rating of 20 percent for thoracic spine degenerative joint disease for the entire rating period is granted.  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


